 
 
IV 
108th CONGRESS
2d Session
H. RES. 851 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Sherman (for himself and Mrs. Maloney) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit any committee from sending more than 999 copies of any mass mailing to addresses within the same Congressional district, from sending any mass mailing to an address within a Congressional district if the mailing is postmarked fewer than 90 days immediately before the date of a House election in the district, and from sending any mass mailing as franked mail which does not meet the standards applicable to franked mail sent by elected officers of the House. 
 
 
1.Prohibiting House Committees From Sending More than 999 Copies of a Mass Mailing Within Same Congressional District or Sending Mailings Within a District Fewer Than 90 Days Prior to House ElectionsRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
12.(a) A committee may not send more than 999 copies of any mass mailing to addresses within the same Congressional district, unless authorized to do so by resolution of the House with respect to the specific mailing. 
(b)A committee may not send any mass mailing to an address within a Congressional district if the mailing is postmarked fewer than 90 days immediately before the date of any election held in the district for the office of Member of the House of Representatives (including the office of Delegate or Resident Commissioner to the Congress).
(c)A committee may not send any mass mailing as franked mail which does not not conform to the rules, regulations, and standards prescribed by the House Commission on Congressional Mailing Standards for franked mail sent by elected officers of the House.
(d)For purposes of this clause, the term mass mailing has the meaning given such term in section 3210(a)(6)(E) of title 39, United States Code.. 
 
